Citation Nr: 1601318	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  10-31 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and dysthymic disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to October 1991 and from January 2004 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Although the issue on appeal was characterized by the RO as entitlement to service connection for PTSD, in light of the Veteran's assertions and the private medical evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

In this case, the Veteran has not been afforded a VA examination in connection with his claim.  The evidence of record indicates that the Veteran is currently incarcerated.

The RO attempted to schedule the Veteran for VA examinations in December 2007 and July 2015.  In the December 2007 rating decision on appeal, the RO noted the Veteran's inability to appear for a VA examination due to his incarceration.  Following the July 2015 VA examination request, email correspondence in September 2015 indicated that the RO had contacted the Graham Correctional Center (GCC) to ascertain whether the warden would allow the Veteran to attend a VA examination, but had not yet had a response from the warden.  However, there is no documentation of record for this request to the GCC or notification to the Veteran of the efforts made regarding the scheduling of the VA examination.  The Veteran did contact the RO regarding the possibility of having a VA examiner come to the GCC in order to conduct an examination in August 2015, listing four points of contact at the GCC other than the warden.  

The United States Court of Appeals for Veterans Claims (Court) has specifically addressed VA's duty to assist incarcerated veterans in cases where a VA examination is warranted.  Specifically, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  See Bolton v. Brown, 8 Vet. App. 185 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine that veteran. 

In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual (Manual) also contains a provision for scheduling examinations of incarcerated veterans.  In particular, the Manual acknowledges that some state laws restrict the movement of and access to prison inmates and that it may not be possible for an incarcerated veteran to be examined at a VA medical facility or for Veterans Health Administration (VHA) personnel to perform the examination at the prison.  The Manual states that, when an examination of an incarcerated veteran is required, the RO and/or local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

Other than the September 2015 email correspondence regarding the possibility of the Veteran travelling to a VA facility, there are no other records documenting any additional attempts made or measures taken by the RO to afford the Veteran an examination.  Indeed, it does not appear that the RO ever contacted or corresponded with the correctional facility to determine whether the medical personnel at the correctional facility could conduct an examination in accordance with VA examination worksheets or if a VA or fee-basis examiner could conduct the examination at the GCC correctional facility.  In the present case, the lack of response from the GCC warden as to the possibility of the Veteran travelling to a VHA facility for an examination does not meet VA's duty to assist incarcerated veterans.  Thus, the Board finds that, in order to comply fully with the duty to assist the Veteran in the development of facts pertinent to his claims, the AOJ should take further steps to determine whether an examination can be scheduled consistent with the provisions set forth above.

In addition, it appears that there may be outstanding medical records that are pertinent to the claim.  In this regard, the record shows that Veteran submitted a second VA Form 9 in October 2015 in which he listed treatment at the Hines VAMC in 1994, the Oak Park Vet Center in 2005, the Will County Jail from 2006 through 2009, and the GCC since 2010.  There are no treatment records from any VA source in VBMS.  Similarly, there are no treatment records from the GCC for treatment since 2010.  While the Veteran submitted September 2006 through April 2007 treatment records from the Will County Jail in June 2007, there is no indication that the RO has ever attempted to request the treatment records following April 2007.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should specifically include records from the Hill County Jail for treatment from April 2007 through 2009 and the GCC for treatment since 2010.  

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Hines VAMC since 1994 and the Oak Park Vet Center since 2005.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  

In light of the Veteran's incarceration, the following options should be considered: (i) attempting to arrange transportation of the Veteran to a VA facility for examination; (ii) contacting the correctional facility and having their personnel conduct an examination according to VA examination worksheets; or (iii) sending a VA examiner to the correctional facility to conduct the examination.  See Bolton v. Brown, 8 Vet. App. 185 (1995). 

The AOJ should take all reasonable measures to schedule the Veteran for the examination requested and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The RO should determine which option is the most feasible and document all attempts taken under Bolton to schedule the Veteran for a VA examination related to his claims. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to review the claims file and to identify all current psychiatric disorders.

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.  

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner should be instructed that only these events, as well as any combat-related stressors or stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity or a combat-related stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

